Citation Nr: 1205657	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-00 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a disability with vision loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1966 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran did not appear at a hearing before the Board. Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

The claim of service connection for a bilateral hearing loss disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

A disability with vision loss was not shown in service or since service or currently.


CONCLUSION OF LAW

A disability with vision loss was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).








The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in November 2006.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  



The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice  ); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records. 

As there is no competent lay or medical evidence of a current diagnosed disability with loss of vision or persistent or recurrent symptoms of loss of vision, and no credible evidence of recurrent symptoms of continuity of symptomatology since service or an equivocal medical nexus opinion or other possible association with service, a VA medical examination or medical opinion is not required to decide the claim of service connection for a disability with vision loss under 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006). 





As the Veteran has not identified any additional evidence pertinent to the vision loss and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

On entrance into service, in April 1966, the Veteran's vision was 20/20 and no color vision defects were found upon testing.  The physical examination of the eyes was normal.  The Veteran did wear glasses.  During service, apart from refractive error, there was no complaint, finding, history, symptom, treatment, or diagnosis of an eye abnormality.  On separation examination in April 1969, the Veteran gave a negative history of eye injury, disease, or symptoms of vision loss.  The examination of eyes was normal and his vision was 20/20 with normal night vision.  The Veteran had no color blindness.

After service, on a VA Agent Orange registry examination in April 2007, history included cataract surgery.  The examination showed revealed normal eyes, except for the effects of the cataract surgery.  There was no ocular tension, pain, nystagmus, or strabismus.  The Veteran stated that with glasses he was doing fine.    

The Veteran in his substantive appeal stated that he entered service without any vision problems and that he was stationed in Vietnam.  He also stated he had cataracts.  
Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.


To establish entitlement to VA disability compensation, there must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of vision loss or a disability with vision loss.  The record shows that the Veteran entered and left service with normal vision.  Since service, the Veteran had bilateral cataract surgery in 1980 and he wears glasses.  Otherwise, there is no evidence of any current or chronic visual impairment.  And the Veteran has not identified a disease, injury, or event in service, resulting in vision loss or has he offered any evidence of current loss of vision. 

After a thorough review of the record, there is simply no suggestion that the Veteran had or has vision loss, except for refractive error, which is not a disability for the purpose of VA disability compensation.  38 C.F.R. § 3.303(c). 

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). 



And in certain circumstances a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316(Fed. Cir. 2009) (citing Jandreau). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

Although the Veteran as a lay person is competent to describe symptoms of impaired vision, a disability with vision loss is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis or presence of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303   (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

As the presence or diagnosis of a disability with vision loss cannot be made by the Veteran a lay person based on his own personal observation, such a disability is not a simple medical condition. And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a disability with vision loss. 


For this reason, the Veteran's statements to the extent the statements imply a disability with vision loss, the Veteran's statements are not competent evidence on the question of the presence or diagnosis of a disability in service, since service, or currently, and the Veteran's statements are excluded, that is, not to be considered as evidence favorable to the claim. 

And there is no medical diagnosis or symptoms reported by the Veteran that later support a diagnosis by a medical professional of a disability with vision loss. 

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability. 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Without competent evidence that the Veteran has a current disability with loss of vision, there is no valid claim for service connection and the Board need not reach the question of credibility of the Veteran's statements.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of competent evidence of a current disability with loss of vision, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a disability with vision loss is denied.  

REMAND

On the claim of service connection for a hearing loss disability, the Veteran had surgery in the right ear in the 1980s or 1990s and the Veteran had or currently suffers from a perforated left ear drum.  On VA examination in March 2010 the Veteran had sensorineural hearing loss in each ear, but the VA examiner did not address any other ear pathology in relation to hearing loss. 



As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain the records, pertaining to treatment of the right ear including a failed stapedectomy in the right ear, which occurred in the 1980s or 1990s.

2.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current hearing loss is due to noise exposure in service or due to other ear pathology, a stapedectomy or perforated eardrum, unrelated to service. 

The VA examiner is asked to comment on the clinical significance of the following facts:

Audiograms in service did not show a hearing loss disability as defined by 38 C.F.R. § 3.385.

After service, according to the Veteran, he began to notice impaired hearing in the 1970s, and in late 1980s or earlier 90s he had a stapedectomy in the right ear.  In August 2007, examination revealed a possible perforation of the left ear drum.



In formulating the opinion, the VA examiner is also asked to consider that the Veteran as a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  And lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. 

If after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current disability, when noise exposure in service is not more likely than any other to cause the Veteran's current hearing loss disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be made available to the VA examiner.

3.  After the foregoing development requested is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


